Citation Nr: 1712800	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-07 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Whether the reduction in the level of special monthly compensation (SMC) from that provided under 38 U.S.C.A. § 1114(l) (aid and attendance) plus two ratings under 38 U.S.C.A. § 1114(k) (loss of use of one foot and loss of use of creative organ) to that provided under 38 U.S.C.A. § 1114(l) (aid and attendance) plus one rating under 38 U.S.C.A. § 1114(k) (loss of use of creative organ), effective December 1, 2009 was proper, based on clear and unmistakable error (CUE) in a September 24, 2008 rating decision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1992.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2013, the Veteran testified at a Travel Board hearing before the undersigned.  


FINDINGS OF FACT

1.  In a September 24, 2008 rating decision, the RO increased the level of SMC to SMC at the 38 U.S.C.A. § 1114(l) rate plus two at the 38 U.S.C.A. § 1114(k) rate from March 31, 2008, based on the need for aid and attendance with loss of use of one foot and loss of use of a creative organ.

2.  In a May 2009 rating decision, the RO proposed a finding of CUE in the September 24, 2008 rating decision because the Veteran was simultaneously assigned separate SMC ratings for both the need for aid and attendance and loss of use of one foot, when the basis for the aid and attendance rating included the disability caused by loss of use of one foot.

3. In a September 2009 rating decision, the RO found CUE in the September 24, 2008 rating decision, and determined that the Veteran was not entitled to SMC at the 38 U.S.C.A. § 1114(l) rate plus two at the 38 U.S.C.A. § 1114(k) rate, but was rather entitled to SMC at the 38 U.S.C.A. § 114(l) plus one 38 U.S.C.A. § 1114(k) rate, removing the rating for loss of use of one foot as that disability was considered within the aid and attendance 38 U.S.C.A. § 1114(l) rating.

4.  The September 24, 2008 rating decision did not correctly apply the pertinent laws and regulations and this error manifestly changed the outcome of the decision.

5.  The reduction by the RO of the Veteran's total SMC rating from the 38 U.S.C.A. § 1114(l) plus two 38 U.S.C.A. § 1114(k) rate to the 38 U.S.C.A. § 1114(l) plus one 38 U.S.C.A. § 1114(k) rate was proper.


CONCLUSION OF LAW

The criteria for revision or reversal of the September 24, 2008 rating decision which increased the level of SMC to SMC at 38 U.S.C.A. § 1114(l) plus two 38 U.S.C.A. § 1114(k) rate based on the need for aid and attendance with loss of use of one foot and loss of use of a creative organ on the basis of CUE were met; thus the reduction by the RO of the Veteran's total SMC rate from the 38 U.S.C.A. § 1114(l) plus two 38 U.S.C.A. § 1114(k) rate to the 38 U.S.C.A. § 1114(l) plus one 38 U.S.C.A. § 1114(k) rate effective December 1, 2009, was proper.  38 U.S.C.A § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352, 4.63 (2007; 2014); 38 C.F.R. § 3.105 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  This law contemplates VA's notice and duty to assist obligations in the context of claims for benefits.  An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  Thus, the provisions of the VCAA are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  The Board therefore finds that the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

In a September 24, 2008 rating decision, the RO granted SMC pursuant to 38 U.S.C.A. § 1114(k) for the loss of use of a creative organ effective March 21, 2008.  This increased the level of SMC awarded the Veteran to SMC at the level of 38 U.S.C.A. § 1114(l) plus two at the 38 U.S.C.A. § 1114(k) rate, based on the need for aid and attendance together with loss of use of one foot and loss of use of a creative organ.  SMC pursuant to 38 U.S.C.A. § 1114(l) (aid and attendance) effective from January 2006 had already been awarded in an April 2006 rating decision and SMC pursuant to 38 U.S.C.A. § 1114(k) (loss of use of the right foot) had already been awarded in a December 2005 rating decision. 

In September 2009, the RO found CUE (following a proposal to do so in a May 15, 2009 rating decision) in the unappealed September 24, 2008 rating decision.  The RO determined that the Veteran was improperly simultaneously assigned separate SMC ratings for both the need for aid and attendance and loss of use of one foot even though the basis for the aid and attendance rating included the disability caused by loss of use of one foot.  The RO determined that the Veteran was not entitled to SMC at the 38 U.S.C.A. § 1114(l) plus two 38 U.S.C.A. § 1114(k) rate, but was rather entitled to SMC at the 38 U.S.C.A. § 1114(l) plus one 38 U.S.C.A. § 1114(k) rate, removing the rating for loss of use of one foot as that disability was considered within the aid and attendance 38 U.S.C.A. § 1114(l) rating.  In essence, the RO determined that CUE was established because the September 24, 2008 rating decision did not correctly apply the pertinent laws and regulations and this error manifestly changed the outcome of the decision.

The Veteran and his representative argue that there was no CUE because there is no prohibition against simultaneous separate SMC ratings for both the need for aid and attendance and loss of use of one foot in cases such as this one, where there was an independent basis for finding that an aid and attendance rating was warranted, without consideration of the disability caused by loss of use of one foot.  In addition, the representative has emphasized that the Veteran was entitled to aid and attendance as he was primarily bedridden.  

Because the September 24, 2008 rating decision was not appealed and became final, it may be revised only upon a showing that it was clearly and unmistakably erroneous.  See 38 U.S.C.A. §§ 5108, 5109A; 38 C.F.R. §§ 3.104, 3.105, 3.156(a); Manio v. Derwinski, 1 Vet. App. 140 (1991).  Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis."  See also 38 U.S.C.A. § 5108.  An exception to this rule is when the VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105.  See also 38 U.S.C.A. § 210(c), 7103.

Under 38 C.F.R. § 3.105(a), a prior decision must be reversed or amended where evidence establishes CUE.  CUE is determined by three criteria: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242 (1994); see Russell v. Principi, 3 Vet. App. 310 (1992); see also Bustos v. West, 179 F.3d 1378, 1381 (Fed. Cir. 1999) (to prove the existence of CUE as set forth in 38 C.F.R. § 3.105(a), the claimant must show that an outcome- determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision).  To prove the existence of CUE as set forth in § 3.105(a), the claimant must show that an outcome-determinative error occurred, that is, an error that would manifestly change the outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 1374 (Fed. Cir. 2000).  It has been held that CUE is a very specific and rare kind of 'error''  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The United States Court of Appeals for Veterans Claims (Court) has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313. A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, The United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized that a purported failure in the duty to assist cannot give rise to CUE, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision.  In other words, to present a valid claim of CUE, the claimant cannot simply request that VA reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  

In light of the foregoing, the Veteran must argue that either the correct facts were not considered by the RO or that applicable laws and regulations were not correctly applied in the rating decision at issue.  Such a determination must be based on the record and the law that existed at the time of that rating decision.  Eddy v. Brown, 9 Vet. App. 52 (1996).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a).  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.

The record to be reviewed for CUE must be based on the record and the law that existed at the time of the September 24, 2008 rating decision.  38 C.F.R. § 3.105.  This, the pertinent law and regulations must be reviewed.  SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  SMC as provided by 38 U.S.C.A. § 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

SMC at the (k) rate is granted for the anatomical loss or loss of use of the following extremities and organs: one foot, one hand. loss of use of both buttocks, one or more creative organs, blindness of one eye, deafness of both ears, complete organic aphonia (loss of voice), loss of 25 percent or more of the tissue from a single breast or both breasts in combination (including loss by mastectomy or partial mastectomy), or when breast tissue has been subjected to radiation treatment.  

At the outset, the Board notes that there is no dispute that the Veteran was entitled to a separate rating for loss of use of a creative organ or that the loss of such use of the creative organ played any role in his aid and attendance determination.  As noted, the loss of use of a creative organ warrants a 38 U.S.C.A. § 1114(k) rating and was one of the two 38 U.S.C.A. § 1114(k) ratings originally assigned.  

The anatomical loss or loss of use of one foot criteria are found in 38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63.  The loss or loss of use of a foot is held to exist when its function would be no better than if the foot were amputated and replaced by a suitable prosthesis.  Factors that establish loss of use of a foot include extremely unfavorable complete ankylosis of the knee; or, complete ankylosis of two major joints of an extremity; or, shortening of the lower extremity three and one-half inches or more; or, complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes.

In this case, the Veteran had loss of use of the right lower extremity due to nerve damage from sciatica, associated with his low back disability.  The disability was characterized as right-sided sciatic with loss of use of the foot associated with residuals, status post laminectomy, with ride-sided neuropathy.  The assigned rating was 80 percent under Diagnostic Code 8520 for complete paralysis.  The low back disability (residuals status post laminectomy rated as 40 percent disabling) gave rise to most of the Veteran's service-connected disabilities which also included left-sided sciatic, rated as 10 percent disabling; neurogenic bladder, rated as 10 percent disabling; erectile dysfunction, rated as non-compensably disabling; and residual fracture of the right little finger, rated as non-compensable disabling.  The total combined rating was 100 percent with the bilateral factor added for the two lower extremity disabilities.  Parenthetically, the Board notes that service connection for dysthymia was also granted in the September 24, 2008 rating decision and assigned a 70 percent rating; however the record does not reflect that the dysthymia resulted in, or contributed to, the determination for the need for regular aid and attendance as that was a later grant of benefits after SMC for aid and attendance had been made in an April 2006 rating decision.  

As noted, SMC as provided by 38 U.S.C.A. § 1114(l) is payable for anatomical loss or loss of use of both feet, one hand and one foot, blindness in both eyes with visual acuity of 5/200 or less or being permanently bedridden or so helpless as to be in need of regular aid and attendance. 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The Veteran did not have loss of use of a hand nor did he have loss of use of both feet.  This was not the basis for his aid and attendance rating.  The Veteran did not have blindness in both eyes, with visual acuity of 5/200 or less.  This was not the basis for his aid and attendance rating.  SMC under 38 U.S.C.A. § 1114(l) is also assigned for being permanently bedridden.  See 38 C.F.R. § 3.350(b)(4).  The Veteran was not completely bedridden.  This was not the basis for his aid and attendance rating.  

Finally, SMC at the 38 U.S.C.A. § 1114(l) rate also is assigned for a factual need for aid and attendance.  Aid and attendance is defined in 38 C.F.R. § 3.352(a).  The factors are: an inability to dress or undress oneself; an inability to keep oneself ordinarily clean and presentable; a need to frequently adjust prosthetics or appliances which cannot be accomplished without aid; an inability to feed oneself due to a loss of coordination or extreme weakness.; an inability to attend to the wants of nature; an inability to protect oneself from the hazards and dangers of daily life and environment.  

For aid and attendance, at least one of the service-connected disabilities must be rated at 100 percent.  In this case, as noted, the Veteran had a combined 100 percent rating with all of the compensably rated disabilities being etiologically related to the back disability and combined to yield that rating, with the bilateral factor added for the two lower extremities.  The Veteran was granted aid and attendance based on his factual need for aid and attendance.  In the favorable determination that the criteria for SMC based on the need for aid and attendance were met (originally in an April 2006 rating decision), the RO considered the impairment to the right lower extremity in making that determination and the impairment of that disability was a basis for the aid and attendance rating.  In pertinent part, the basis for the grant was indicated as follows:

We have granted entitlement to special monthly compensation because criteria regarding aid and attendance benefits have been met.  The service-connected aid and attendance benefit is payable to a veteran who has a single, service-connected disability rated as total and needs assistance with activities of daily living due to service connected disabilities.  VA Form 21-2680, Examination for housebound status or permanent need for regular aid and attendance, and treatment reports from VAMC West Palm Beach were reviewed.  The records were not sufficient for evaluation purposes and we scheduled a VA examination.  On VA examination from VAMC West Palm Beach dated March 23, 2006, you presented to the examination in a motorized wheelchair.  The physical examination findings show restriction due to the pain on the spine and aggravated by movement of the lower extremities.  You spend most of your time in bed and need assistance of another person for transferring from bed to chair, dressing, undressing, bathing, and keeping yourself clean including after bowel movement.  

Then, the September 24, 2008 rating decision, in pertinent part, also awarded SMC for loss of use of a creative organ.  At that time, the Veteran was given the SMC code of 05 which is SMC at the level of 38 U.S.C.A. § 1114of (l) plus two at 38 U.S.C.A. § 1114(k).  This represented SMC based on aid and attendance as well as loss of use of a foot and loss of use of a creative organ.  

In light of the foregoing, the September 24, 2008 rating decision did not correctly apply the pertinent laws and regulations and this error manifestly changed the outcome of the decision since he was awarded total SMC rating at the 38 U.S.C.A. § 1114(l) plus two 38 U.S.C.A. § 1114(k) rate, when he should have been awarded total SMC rating at the 38 U.S.C.A. § 1114(l) plus one 38 U.S.C.A. § 1114(k) rate.  The basis for the SMC award for aid and attendance specifically considered the lower extremities, including the loss of use of the right lower extremity.  As such, there was CUE in the September 24, 2008 rating decision because both the aid and attendance award and the loss of use of the foot (right foot) award both considered the right lower extremity disability in the grants of benefits.  Thus, the findings of CUE in the September 24, 2008 rating decision and the reduction by the RO of the Veteran's total SMC rating from the 38 U.S.C.A. § 1114(l) plus two 38 U.S.C.A. § 1114(k) rate to the 38 U.S.C.A. § 1114(l) plus one 38 U.S.C.A. § 1114(k) rate was proper.






							(Continued on the next page)

ORDER

There was CUE in the September 24, 2008 rating decision which awarded total SMC rating at the 38 U.S.C.A. § 1114(l) plus two 38 U.S.C.A. § 1114(k) rate; the reduction by the RO of the Veteran's total SMC rating from the 38 U.S.C.A. § 1114(l) plus two 38 U.S.C.A. § 1114(k) rate to the 38 U.S.C.A. § 1114(l) plus one 38 U.S.C.A. § 1114(k) rate was proper; the appeal is denied.   




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


